Citation Nr: 1109780	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  01-06 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from June 1969 to December 1970.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a September 1995 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for PTSD.  In November 2003, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is of record.  

In a decision issued in March 2007, the Board denied the Veteran's claim.  The Veteran appealed that decision to the Court.  In May 2008, the Court issued an order that vacated the March 2007 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the April 2008 Joint Motion by the parties.  The Board remanded the case in August 2008 for further development.

The Board has recharacterized the issue on appeal in accordance with the Court's intervening decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion states that the Board did not adequately explain why it found that the Veteran did not "engage in combat with the enemy."  It notes that unit records show the Veteran's unit (C Battery, 6th Battalion, 32nd Artillery) fired on the enemy on at least two occasions while the Veteran was with them as a cannoneer (See p.2, Joint Motion).  

The definition of "engaged in combat with the enemy" requires that a veteran have taken part in a fight or encounter with a military foe or hostile unit or instrumentality; it does not include cases in which a veteran was merely serving in a general "combat area" or "combat zone" without personal participation in combat with the enemy.  VAOPGCPREC 12-99 (Oct. 18, 1999);  see Moran v. Peake, 525 F.3d 1157, 1159 (2008) (finding that a "showing of no more than service in a general 'combat area' or 'combat zone' is not sufficient to trigger the evidentiary benefit of § 1154(b)").  Such determinations must be made on a case by case basis, and require evaluation of all pertinent evidence of record, along with assessment of the credibility, probative value, and relative weight of the evidence.  VAOPGCPREC 12-99 (Oct. 18, 1999). 

Here, the parties have alleged that firing of artillery may be enough to establish that the veteran "engaged in combat with the enemy" rather than that he was in a "combat zone."  Given these allegations, the distinction between "engaged in combat with the enemy" and "combat zone" requires findings regarding the circumstances surrounding when artillery was fired both generally during the Vietnam conflict and more specifically where the Veteran was located. 

The August 2008 Board remand requested that the JSRRC research four questions with respect to the Veteran's period of duty and that an explanation of the circumstances which generated artillery fire be obtained from official sources.  It does not appear that these actions were completed.  There is no explanation regarding artillery fire from official sources in the record, and the JSRRC response focused on events involving the Veteran's unit.  However, the Veteran may not have been attached to his regular unit when several of the claimed stressors occurred.  Because all action ordered in the Board's August 2008 Remand was not completed, these matters must, once again, be remanded for such action.  See Stegall v. West, 11 Vet. App. 268 (1998)(a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

In addition, effective July 13, 2010, the Code of Federal Regulations governing claims for service connection for PTSD was amended.  See 75 Fed. Reg. 39843 (July 13, 2010).  Under the new amendment, if a Veteran's claimed stressor relates to fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary, if 1) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor; and 2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  In a January 2011 statement from the Veteran's representative, it is alleged that his stressors involved fear of hostile military activity.  Accordingly, the Veteran should be afforded VCAA notice regarding the amended regulations; he should be afforded another examination to address whether his fear is adequate to support a diagnosis of PTSD; and the RO should consider the amended regulations with regard to the claim.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice of the amended regulation 38 C.F.R. § 3.304(f). 

2. Contact JSRRC and ask it to research the following incidents.  It should be noted that the record is unclear regarding the Veteran's unit from November 7, 1969 to November 15, 1969 and from December 8 to December 11, 1970:
(a) whether the incoming mortar fire at Bien Hoa on November 10, 1969 was directed at or affected any incoming aircraft [do not search by unit as it is unclear what unit the Veteran was with on this date]; 
(b) whether any of the processing units stationed at Long Binh on November 11, 1969 were in an area affected by the rocket attacks [do not search by unit as it is unclear what unit the Veteran was with on this date]; 
(c) whether C Battery, 6th Battalion, 32nd Artillery was under enemy attack at the following times when artillery was fired: (i) Operational Report - Lessons Learned (OR-LL) for the period ending April 30, 1970 reflects that C Battery, 6th Battalion, 32nd Artillery fired rounds at a suspected mortar location, at suspected VC locations, at a suspected VC rocket location, and in demonstration; (ii) OR-LL for the period ending July 31, 1970 shows that from June 7 to June 11, the Veteran's unit conducted artillery raids in the vicinity of Phan Rang; (iii) OR-LL for the period ending October 31, 1970 reflects that the unit expended improved conventional munitions at a helicopter receiving ground fire; and
(d) whether an aircraft leaving Cam Ranh Bay between December 8 and December 11, 1970 was fired upon [do not search by unit as it is unclear what unit the Veteran was with on this date--while the Veteran's unit was not located at Cam Ranh Bay, service personnel records show that he was at Cam Ranh Bay from at least December 8, 1970 to December 11, 1970].

3. The RO should also obtain from an official source(s) (such as a military historian) general information explaining the circumstances which generated U.S. artillery fire in Vietnam during the Vietnam conflict, including comment as to whether artillery firing in and of itself, in the circumstances described in the OR- LLs, would reflect that a person in an artillery unit "engaged in combat with the enemy."

4.	Schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine the nature and extent of any psychiatric disorder(s) found to be present.  Any and all studies deemed necessary by the examiner should be completed.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review is accomplished.  A rationale should be provided for any opinion offered.  
(a) The examiner is requested to state whether the Veteran's reported stressors are related to his fear of in-service hostile military or terrorist activity and, if so, whether the claimed stressor(s) is/are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  The examiner is also requested to identify the current manifestations which distinguish that diagnosis from other psychiatric disorders. 
(b) If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that any currently diagnosed psychiatric disorder is causally related the Veteran's active military service, including his reported stressors.

5. The RO should then re-adjudicate the claim to include consideration of the amendments to 38 C.F.R. § 3.304(f).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

